Citation Nr: 1002912	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service in the Army Reserves from 
October 1999 to April 2000.  He had additional periods of 
active duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2009, the Veteran presented hearing testimony 
before the undersigned at a Travel Board hearing held at the 
St. Petersburg RO.  The transcript of the hearing is 
associated with the claims file.

Additional evidence was received from the Veteran in August 
2008 and at the February 2009 hearing.  The Veteran has 
waived her right to initial RO consideration of the new 
evidence.  See VA Forms 21-4138 dated September 16, 2008, and 
February 25, 2009.  Thus, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.  38 C.F.R. §§ 19.9, 20.1304(c).  

The record was also held open for 60 days following the Board 
hearing in order to provide the Veteran with additional time 
and opportunity to submit private medical evidence pertaining 
to treatment for her right shoulder in support of her claim.  
However, no records have been received.  
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that 
further evidentiary development is needed before adjudication 
of the Veteran's claim for the reasons explained below.

In the present case, the Veteran seeks entitlement to service 
connection for residuals of a right shoulder injury.  She 
contends that she injured her right shoulder in August 2004, 
which was during a period of active duty for training 
(ACDUTRA), and has experienced right shoulder pain since that 
time.  She further asserts that she has primarily self-
treated her right shoulder with Naproxen rather than seeking 
medical attention due to financial considerations.  See 
February 2009 Travel Board hearing transcript, p. 3-8.       

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1131.  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

In the present case, the RO has denied the Veteran's claim 
because the evidence did not show that the Veteran's injury, 
while documented in service records, was the result of 
participation in ACDUTRA or INACDUTRA and no line of duty 
investigation had been submitted.  However, since the 
issuance of the May 2008 Statement of the Case (SOC), the 
Veteran has submitted a copy of her orders to report for 5 
days of active duty training beginning August 16, 2004, in 
West Palm Beach, Florida, as documented in correspondence 
dated August 13, 2004.  

The Board notes that the Veteran has also provided an 
individual sick slip dated August 19, 2004, wherein it is 
noted that the Veteran injured her right shoulder in the line 
of duty while moving some computer equipment.  Additionally, 
the Veteran has submitted a DA Form 2173, Statement of 
Medical Examination and Duty Status, dated August 19, 2004, 
revealing that the Veteran received outpatient treatment on 
said date for an injury, specifically a strain of the right 
upper extremity while lifting computers, which occurred while 
the Veteran was on active duty (though it appears the form 
should have indicated active duty for training) and was 
incurred in the line of duty.  It was further noted that no 
formal line of duty investigation was required.  Moreover, a 
VA treatment record dated August 19, 2004, shows that the 
Veteran received treatment in the emergency room for right 
arm pain after having lifted and transported computers at 
work earlier that morning and was discharged with a diagnosis 
of right shoulder and arm strain.  

After consideration of the above, the Board finds that this 
evidence sufficiently establishes that the Veteran's right 
shoulder injury occurred during an ACDUTRA period.  

As noted above, the Veteran has further competently reported 
continued right shoulder pain since the August 2004 injury.  
It is observed that service records subsequent to the 
Veteran's injury appear to support the Veteran's account of 
continued right shoulder symptomatology following the initial 
injury.  For example, in her November 2004 report of medical 
history, the Veteran wrote that she continued to have mild 
discomfort involving her right shoulder and took Naproxen 
whenever she felt right shoulder pain.  She also acknowledged 
having difficulty doing push-ups due to right shoulder pain 
in the Standard Form 507, Functional Capacity Certificate 
report, which was dated November 16, 2004.  In January 2005, 
the Veteran was noted to have right shoulder pain in the DA 
Form 3349, Physical Profile, and her PULHES profile shows the 
annotation of "2" in the second category of ("U") for 
upper extremities.  Approximately one year later, in December 
2005, it was noted that the Veteran was unable to perform 
push-ups due to shoulder problems and her PULHES profile at 
that time shows the annotation of "3" in the second 
category of "U"  for upper extremities.  The PULHES profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).

Thus, the evidence shows that the Veteran had a right 
shoulder injury during an ACDUTRA period and indicates that 
she has had continued right shoulder pain since that time.  
However, it is unclear from the record whether the Veteran 
currently has a right shoulder disability and, if so, whether 
such disability is related to the August 2004 injury that 
occurred during her ACDUTRA period.  The Veteran has not yet 
been afforded with a medical examination or medical opinion 
in connection with her claim.  

VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).     

In consideration of the foregoing, a remand is necessary in 
order to provide the Veteran with a medical examination and 
medical nexus opinion with respect to the claim.

Accordingly, the case is REMANDED for the following actions:

1.   Schedule the Veteran for appropriate 
medical examination for her claimed 
residuals of a right shoulder injury.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner should identify any right 
shoulder disorder (i.e., residuals of the 
August 2004 right shoulder injury) that 
have been demonstrated by the Veteran since 
filing her service connection claim in July 
2006.  

b.  The examiner must state whether it is 
at least as likely as not (i.e., at least a 
50 percent degree of probability) that any 
identified current right shoulder disorder 
is related to the Veteran's August 2004 
right shoulder injury; or whether such a 
relationship to service is less likely than 
not (i.e., a probability of less than 50 
percent.)

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based 
upon speculation, the reviewer/examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

2.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and given an 
appropriate period of time for response.  
The case should then be returned to the 
Board, if in order.  

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


